KOZINSKI, Circuit Judge,
dissenting:
This is our first opportunity to define and limit the breadth of admiralty jurisdiction in the wake of Sisson v. Ruby, 497 U.S. 358, 110 S.Ct. 2892, 111 L.Ed.2d 292 (1990). It’s difficult to imagine a more tragic setting in which to do so. Don Magana, a fifteen year old boy, was permanently paralyzed in an accident he suffered while engaged in the kind of carefree activity enjoyed by many teenagers; Delta Country, the owner of the boat on which he was injured, then invoked federal admiralty jurisdiction to deny him, through the Limitation of Liability Act, the full measure of his damages. But sad as this case may be, we must not forget that the test we adopt for the exercise of admiralty jurisdiction applies not just to Limitation of Liability Act cases but to all admiralty cases in the Ninth Circuit. I fear the compelling facts of this case have led my colleagues to formulate far too narrow a definition of our admiralty jurisdiction.
I
Although the Limitation of Liability Act gives a vessel owner a cause of action to limit his liability to the value of his boat, 46 App.U.S.C. § 183, it most likely does not provide an independent basis for federal jurisdiction.1 Rather, to invoke the Act in federal court a shipowner’s claim must present a “civil case of admiralty or maritime jurisdiction.” 28 U.S.C. § 1333(1). According to the Supreme Court’s most recent interpretation of section 1333, admiralty jurisdiction is proper “when a ‘potential hazard to maritime commerce arises out of activity that bears a substantial relationship to traditional maritime activity.’ ” Sisson v. Ruby, 497 U.S. at 362, 110 S.Ct. at 2895-96 (quoting Foremost Ins. Co. v. Richardson, 457 U.S. 668, 675 n. 5, 102 S.Ct. 2654, 2658 n. 5, 73 L.Ed.2d 300 (1982)). To determine whether this requirement is satisfied in a particular case, federal courts must conduct two separate inquiries.
A. First we must “determine the potential impact of a given type of incident by examining its general character. The jurisdictional inquiry does not turn on the actual effects on maritime commerce____ Rather, a court must assess the general features of the type of incident involved to determine whether such an incident is likely to disrupt commercial activity.” 497 U.S. at 363, 110 S.Ct. at 2896 (emphasis in original). While the majority does not discuss this point, there can be no doubt that Delta fulfilled the first Sisson requirement. The emergency response to Magana’s accident required the assistance of a neighboring yacht, the fire department and a rescue helicopter. A diving accident such as this one, which occurred at the intersection of the Sacramento and Mokelumne Rivers— both navigable waterways—posed an undeniable potential impediment to the passage of other boats engaged in maritime commerce.
B. The second Sisson inquiry calls for “the party seeking to invoke maritime jurisdiction [to] show a substantial relationship between the activity giving rise to the incident and traditional maritime activity.” 497 U.S. at 364, 110 S.Ct. at 2897. The majority defines the relevant activity as “aquatic recreation off a pleasure boat,” maj. op. at 1262, rather than more generally as the anchoring and mooring of the boat at the time of the accident. It is here that my colleagues and I part company. I recognize that disputes about the appropriate level of generality always carry with them a certain degree of arbitrariness. But here we are not cast adrift without standards to inform our decision; Sisson *1265provides compelling guidance in resolving this question.
Sisson involved a fire that erupted aboard the pleasure vessel Ultorian while she was docked at a marina on Lake Michigan. In deciding whether the relevant activity was a fire in the washer/dryer of a 56-foot pleasure yacht or, alternatively, the docking and maintenance of a boat, the Court said:
[T]he relevant “activity” is defined not by the particular circumstances of the incident, but by the general conduct from which the incident arose____ Were courts required to focus more particularly on the causes of the harm, they would have to decide to some extent the merits of the causation issue to answer the legally and analytically antecedent jurisdictional question.
497 U.S. at 364, 110 S.Ct. at 2897. The majority also quotes this passage, maj. op. at 1262, but goes on to define the relevant activity in the most fact-specific way possible — omitting from the description only that the injured victim’s initials were D.M. But by focusing on the minutiae of the incident, rather than the "general conduct from which the incident arose," the majority ignores what the Court actually did in Sisson: It defined the relevant activity as the "storage and maintenance of a vessel at a marina on navigable waters," not as doing the laundry or as installing and maintaining household appliances. 497 U.S. at 365, 110 S.Ct. at 2897. In addition, the Court cited with approval Executive Jet Aviation, Inc. v. Cleveland, 409 U.S. 249, 93 S.Ct. 493, 34 L.Ed.2d 454 (1972), where "the relevant activity was not a plane sinking in Lake Erie, but air travel generally." 497 U.S. at 364, 110 S.Ct. at 2897. Sisson also explained that in Foremost Ins. Co. v. Richardson, 457 U.S. 668, 102 S.Ct. 2654, 73 L.Ed.2d 300 (1982), which involved a freak collision between a ski boat and a bass boat on a river, the "relevant activity [was] navigation of vessels generally." 497 U.S. at 364, 110 S.Ct. at 2897.
What we must examine under the second prong of Sisson is whether the injury took place on or about a vessel engaged in traditional maritime activity. The injury in Executive Jet did not, so admiralty jurisdiction did not attach; the injuries in Foremost and Sisson did, so admiralty jurisdiction attached. This does not, as the majority suggests, reinstate the maritime locality test. See maj. op. at 1262 n. 1. Many things that take place on or about vessels wouldn’t support admiralty jurisdiction. See, e.g., Penton v. Pomano Constr. Co., Inc., 976 F.2d 636 (11th Cir.1992) (construction worker injured while building a jetty by operating a crane on a barge); David Wright Charter Serv. v. Wright, 925 F.2d 783, 784 (4th Cir.1991) (per curiam) (explosion of boat stored in shed 75-feet away from water); Myhran v. Johns-Mansville Corp., 741 F.2d 1119 (9th Cir.1984) (pipefitter’s exposure to asbestos while repairing vessel); Ozzello v. Peterson Builders, Inc., 743 F.Supp. 1302 (E.D.Wis.1990) (construction employee injured by hose while working on deck).
It’s possible, of course, to define any set of circumstances in a way that will appear to have little or no relationship to traditional maritime activity. Here, a dive off a boat anchored on a navigable waterway becomes "aquatic recreation off a pleasure boat" — nomenclature so stilted it could appear only in a judicial opinion. A jet-skier injured on a river might likewise be said to be involved in "aquatic recreation on a pleasure craft." But see Wahlstrom v. Kawasaki Heavy Indus., Ltd., 800 F.Supp. 1061 (D.Conn.1992). Negligence by emergency personnel in treating an injured riverboat pilot aboard the vessel could be recast as "medical malpractice." But see Antoine v. Zapata Haynie Corp., 777 F.Supp. 1360 (E.D.Tex.1991). A passenger hurt while boarding a cruise ship could just as easily be described as "falling down the stairs." But see Jimenez v. Peninsular & Oriental Steam Navig. Co., 974 F.2d 221 (1st Cir.1992); see also Price v. Price, 929 F.2d 131 (4th Cir.1991). A person injured while scuba diving off a boat might be deemed to be engaged only in "recreational underwater sports." But see Sinclair v. Soniform, Inc., 935 F.2d 599 (3rd Cir.1991). And a wiring defect in a space heater which causes a fire aboard a moored plea*1266sure yacht might be described as an "electrical malfunction." But see Unigard Security Ins. Co. v. Lakewood Eng’g & Mfg. Corp., 982 F.2d 363 (9th Cir.1992) (Ferguson, J.). Had each of these post-Sisson cases been as creative in the use of language as the majority is here, they could all have concluded that there was no admiralty jurisdiction.
C. Even were I to accept my colleagues’ formulation of the relevant activity, none of the adjectives they employ to distract from the essentially maritime aspect of what happened here makes a bit of difference. Thus, the fact that the vessel here is a “pleasure boat” makes it no less susceptible to maritime jurisdiction than any other vessel. Sisson itself involved a yacht docked in a marina—a pleasure craft among pleasure crafts; and Foremost involved a collision between two recreational boats. For purposes of admiralty jurisdiction a houseboat is no less a boat than an aircraft carrier: “The need for uniform rules of maritime conduct and liability ... extends ... to any other activities traditionally undertaken by vessels, commercial or non-commercial.” Sisson, 497 U.S. at 367, 110 S.Ct. at 2898 (emphasis added); see also Foremost Ins. Co., 457 U.S. at 674-75, 102 S.Ct. at 2658. Nor does the fact that Magana was engaged in “aquatic recreation” matter. Passengers on vessels always have purposes unrelated to the maritime aspects of the voyage: They want to take a cruise, go fishing or maybe just get from here to there. Few passengers, if any at all, board a boat for the purpose of engaging in maritime activities. Unless we’re willing to say that injuries suffered by passengers on vessels fall outside the ambit of maritime jurisdiction— something we’re not free to do under controlling case law—I don’t see how we can define what happened here in terms so divorced from the maritime aspects of the incident.
The only case the majority can muster in support of its dubious position is Foster v. Peddicord, 826 F.2d 1370 (4th Cir.1987), cert. denied, 484 U.S. 1027, 108 S.Ct. 753, 98 L.Ed.2d 766 (1988), which predates Sisson and must be considered overruled to the extent it’s inconsistent therewith. No Fourth Circuit case cites or discusses the vitality of Foster after Sisson. The only case to do so is In re Bird, 794 F.Supp. 575 (D.S.C.1992), a Limitation of Liability Act case which involved a drunken partygoer aboard a pleasure yacht who knocked another passenger overboard. While the Bird court recognizing that Foster was "almost identical, factually," 794 F.Supp. at 578, Bird nonetheless concluded that maritime jurisdiction attached after Sisson. Id. at 580-81. It thus appears that we are paying more heed to Foster than are the courts in the Fourth Circuit.
While the majority embroiders the nexus inquiry with qualifiers that make the activity sound less maritime, we’re still confronted with the fact that Magana was injured when he took a dive from the side of a boat into shallow water. Going into the water off of a vessel has a relationship to even the most traditional definition of maritime activity. The location of the vessel—how far from shore, how close to rocks or shoals—also has very much to do with maritime activity. And the fact that the boat was anchored in the middle of a navigable river is significant, as vessels drop anchor to protect themselves from wind, storms and currents; anchoring also allows repairs and provisioning without the necessity of docking. All of this suggests that the activity here has no less a relationship to traditional maritime activity than the washer/dryer fire in Sisson. It's only through verbal squinting that the majority manages to reach the opposite conclusion.
II
The Limitation of Liability Act is an anachronism, a holdover from the days when encouraging commerce by sea was considered more important than providing full redress to victims of maritime accidents. As I have said before, such a law no longer makes sense. See Esta Later Charters, Inc. v. Ignacio, 875 F.2d 234, 235 & n. 1 (9th Cir.1989). One of the many unfortunate consequences of the Limitation of Liability Act is that it leads courts to contort the law to avoid unjust results: "Missha*1267pen from the start, the subject of later incrustations, arthritic with age, the Limitation Act has `provided the setting for judicial lawmaking seldom equalled.’" Id. at 239 (citation omitted). If admiralty jurisdiction were relevant only for the Limitation of Liability Act, our decision today would not be so objectionable. But admiralty jurisdiction is invoked in many other settings where such a narrow interpretation is highly undesirable. For example, a plaintiff seeking to sue the United States will invoke the Suits in Admiralty Act, 46 App.U.S.C. §§ 741 et seq., which waives the government’s sovereign immunity in "cases where if [the involved vessel] were privately owned or operated . . . a proceeding in admiralty could be maintained." 46 App. U.S.C. § 742; see also 46 App. U.S.C. § 781 (Public Vessels Act) (providing a cause of action for injuries on public ships which occur in admiralty jurisdiction). Similarly, plaintiffs may wish to avail themselves of the compensation scheme of the Longshore and Harbor Workers’ Compensation Act, 33 U.S.C. §§ 901 et seq.; injured seamen who sue their employers must rely upon a cause of action created by the Jones Act, 46 App.U.S.C. §§ 688 et seq. Both statutes hinge upon admiralty jurisdiction. See, e.g., Edwards v. Director, OWCP, U.S. Dept. of Labor, 932 F.2d 1325, 1328 (9th Cir.1991); Stanfield v. Shellmaker, Inc., 869 F.2d 521, 523-24 (9th Cir.1989). There are also a variety of common law admiralty doctrines that favor injured parties. See, e.g., United States v. Reliable Transfer Co., 421 U.S. 397, 95 S.Ct. 1708, 44 L.Ed.2d 251 (1975) (contributory negligence not a bar to recovery in admiralty); Kermarec v. Compagnie Generale Transatlantique, 358 U.S. 625, 79 S.Ct. 406, 3 L.Ed.2d 550 (1959) (shipowner’s duty of care unaffected by plaintiff’s status); see also Morton v. De Olivera, 984 F.2d 289 (9th Cir.1993) (ship owner is absolutely liable for crew-member’s assault on passenger). A narrow reading of Sisson helps Magana but could well frustrate others seeking to invoke the admiralty jurisdiction of the federal courts in this circuit.
Although Congress has acknowledged our suggestion that the Limitation of Liability Act be repealed, see S.Rep. No. 94, 101st Cong., 1st Sess. at 4 (1989) (citing Esta Later), the statute remains on the books, a sad reminder of the power of legislative inertia. Until Congress sees fit to decommission the Act, we’re bound to apply it. Incongruous as we may find its outmoded assumptions, we will do more harm than good by gerrymandering our admiralty jurisdiction in an effort to avoid the statute’s plain import. Reluctantly, I dissent.

. The Supreme Court in Sisson left open the issue of whether the Act independently confers jurisdiction, see 497 U.S. at 359 n. 1, 110 S.Ct. at 2894 n. 1, but every circuit that has considered the question has held that it does not. See David Wright Charter Serv. v. Wright, 925 F.2d 783, 785 (4th Cir.1991) (per curiam); Three Buoys Houseboat Vacations U.S.A. Ltd. v. Morts, 921 F.2d 775, 780 (8th Cir.1990), cert. denied, — U.S. —, 112 S.Ct. 272, 116 L.Ed.2d 224 (1991); Lewis Charter, Inc. v. Huckins Yacht Corp., 871 F.2d 1046, 1052-54 (11th Cir.1989); Complaint of Sisson, 867 F.2d 341, 348-50 (7th Cir.1989), rev’d on other grounds sub nom. Sisson v. Ruby, 497 U.S. 358, 110 S.Ct. 2892, 111 L.Ed.2d 292 (1990). Delta Country does not argue to the contrary, so we have no occasion to resolve the issue.